DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.

Claim Status
Claims 1, 9-11, 13-14, 16-19, 21-22, and 24 are pending.
Claims 2-8, 12, 15, 20, 23, and 25 are cancelled.
Claims 1, 9-11, 13-14, 16-19, 21-22, and 24 have been examined.

Priority
This application has PRO of 62/253,950 filed on 11/11/2015.
 
Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim 1, 9-11, 13-14, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heimburger et al. (AU 610504 B2 previously cited 1/3/2020) in view of Bowlin et al. (US 2007 /0225631 Al, previously cited 10/22/2018) and Eagle (J Exp Med. 1937 Apr 30; 65(5): 613–639, previously cited 5/15/2020.).
Claim 1 is drawn to a liquid sealant formulation comprising
(i) an aqueous solution of fibrinogen, 
(ii) an exogenous of blood clotting cascade activator extracted from a snake venom or a recombinant protein selected from the group consisting of Ecarin, Russell's Viper venom X factor (RVV-X), Russell's Viper venom V factor (RVV-V), Noscarin, Oscutarin, Trocarin, Convulxin, and Botrocetin, 
(iii) wherein, absence of thrombin or a functional analog of thrombin,
(iv) wherein, the formulation is storage stable in the liquid for at least 5 days at room temperature, 


    PNG
    media_image1.png
    507
    979
    media_image1.png
    Greyscale
Hamburger et al. teach one component tissue adhesive (reading on tissue sealant) and a process for the production thereof (Title). Hamburger et al. suggest the adhesive is in a liquid form using a single syringe, so that preparation manipulation and use are straightforward (p6, line 23-26). Heimburger et al. show the liquid tissue adhesive formulation shown above (p8, line 9-20; claim 1) comprising human fibrinogen, reading on limitation (i). Heimburger et al. show the liquid formulation is absence of thrombin or a functional analog of thrombin, reading on limitation (iii). The functional limitation (iv) does not require to add an additional component to the formulation; thus, Heimburger’s liquid formulation would have intrinsic property of limitation (iv) in the absence to the contrary that a snake venom destabilizes Heimburger’s liquid formulation.
Heimburger et al. teach the liquid formulation comprise additional tissue factors (p5, para 1-2), but does not explicitly teach the additional tissue factors comprising an exogenous activator selected from the group consisting of Ecarin, Russell's Viper venom X factor (RVV-X), Russell's Viper venom V factor (RVV-V), Noscarin, Oscutarin, Trocarin, Convulxin, Botrocetin.
Similarly, Bowlin et al. teach sealants for skin and other tissues, and methods of making and using such sealant (Abstract). Bowling et al. teach the sealant compositions for these uses include human fibrinogen alone or any other substances or materials, preferable to other proteins and factors in the coagulation cascade [0124, claim 1]. Bowlin et al. teach other additional reading on the limitation (ii).
Heimburger et al. in view of Bowling et al. do not teach fibrinogen and the activator of snake venom at a molar ratio of between 70,000:1 and 25:1.

    PNG
    media_image2.png
    303
    627
    media_image2.png
    Greyscale
Similarly, Eagle teaches “The coagulation of blood by snake venoms and its physiologic significance” (Title). Eagle suggests the ratio of fibrinogen to a snake venom activator is a result effective variable in a range 1000:1 to 128,000: 1 for optimization of coagulation time shown as follows (p618, Table II), reading on the limitation (v). MPEP 2144.05 (II)(A) Optimization Within Prior Art Conditions or Through Routine Experimentation states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art 
With respect to claim 9, Bowlin et al. suggest the activator is a proteolytic enzyme of Ecarin [pl3, 0112] active on prothrombin.
With respect to claim 10, Bowlin et al. suggest the activator is a proteolytic enzyme (e.g., Russell's Viper venom X factor/RVV-X [p13, 0112]) active upstream to said member of the clotting cascade of factor X.
With respect to claim 11, Bowlin et al. suggest the activator can be Russell's Viper venom V factor (RVV-V) [p13, 0112] active on factor V.
With respect to claim 13, Heimburger et al. teach the tissue adhesive comprising calcium (p8, line 9-20; claim 1).
With respect to claim 14, Heimburger et al. suggest suitable fibrinogen may be purified as a cryoprecipitate (p5, line 17-20).
With respect to claim 18, Bowling et al. teach design and fabrication of sealants including tissue engineering scaffolds, wound dressings, and hemostatic products comprising fibrinogen [0303]. Heimburger et al. in view of Bowlin et al. further teach a sealant composition comprising fibrinogen and one or more snake venoms described above. Eagle suggests the ratio of fibrinogen to a snake venom activator is a result effective variable in a range 1000:1 to 128,000: 1 for optimization of coagulation time shown above (p618, Table II).
With respect to claims 19 and 21, Heimburger et al. teach the use of a tissue adhesive formulation to rapidly form a stable clot when coagulation is initiated on contact with wound 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Heimburger’s tissue sealant formulation with Bowlin’s snake venom activator because (a) Heimburger et al. show the liquid tissue adhesive/sealant formulation comprising human fibrinogen (p8, line 9-20; claim 1) and (b) Bowlin et al. teach addition of an exogenous snake venom to promote fibrinogen clotting in the presence of fibrinogen [p13, 0112; 0124]. The combination would have reasonable expectation of success because both references teach a tissue sealant formulation comprising fibrinogen. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Heimburger et al. in view of Bowlin et al.) with 
Applicant’s Arguments
(i)	(a) Heimburger’s tissue adhesive is stored in powder (page 3, lines 23-26, page 4 second paragraph), and rapid use after reconstitution is necessary (page 4, lines 20-21). The ratios of all active factors in Heimburger is one that to allows powder reconstitution and rapid use (page 4, lines 4-21). (b) Furthermore, Heimburger does not teach a snake venom in the composition (Remarks, p6, last para bridging to p7, para 1).
(ii)	(a) Bowlin et al. does not disclose a tissue adhesive storage stable in the liquid for at least 5 days at room temperature. (b) Bowlin only briefly mentions, but does not exemplify, snake venoms (which includes many different activators/factors). Bowling does not exclude, but rather include factors "promoting fibrinogen clotting" or serve as a "thrombin mimetic" [0112]. (c) Nothing in Bowlin teaches the skilled person or on any specific molar ratio between fibrinogen and an activator extracted from venom or recombinant thereof in a liquid aqueous fibrinogen solution (Remarks, p7, para 2-4).
(iii)	Eagle merely discloses venoms and their activity. Neither Heimburger, Bowlin or Eagle individually or in combination motivates to a liquid storage stable formulation as claimed.
Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not for the reasons as follows.
Applicant argument (i) is not persuasive because of the flowing reasons.
(a) applicant narrowly interprets Heimburger’s teaching by limiting Heimburger’s tissue adhesive to powder form and ignores the relevant teaching “Hamburger et al. teach the adhesive is in a liquid form using a single syringe, so that preparation manipulation and use are straightforward (p6, line 23-26)” cited in the office action. See MPEP 2123(I) “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).”
(b) Although Heimburger et al. do not teach an exogenous snake venom, Bowlin et al. teach a beneficial use of exogenous snake venoms having a procoagulant effect comprising thrombocytin (from Bothrops atrox), certain molecules in the venom of Russell's Viper (including but not limited to RVV-V. RVV-X, and RVV-IX), Ecarin (from the Saw Sealed Viper), Tiger Snake activator (from the Tiger Snake), and Taipan venom (from the Taipan Viper) to promote fibrinogen clotting [p13, 0112]. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Applicant argument (ii) is not persuasive because of the flowing reasons.
(a) Heimburger’s liquid formulation would have intrinsic property of stability in the absence to the contrary that a non-thrombin like snake venom destabilizes Heimburger’s liquid formulation. Furthermore, Bowlin et al. suggest storage conditions for a tissue sealant can be a lyophilized condition, at room temperature, in aqueous or other liquid solution [0152]. Finally, 
(b) Applicant misinterprets Bowlin’s teaching. Bowlin’s teaching the beneficial use of an exogenous snake venom to promote fibrinogen clotting in the presence of fibrinogen [p13, 0112; 0124] is a parts of the prior art teachings. See MPEP 2123(I) "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). In addition, Bowlin et al. teach the use of snake venom for "promoting fibrinogen clotting" or serving as a "thrombin mimetic" [0112], Bowlin’s "thrombin mimetic" is an option, not “must” be included as argued by applicant. Furthermore, Heimburger et al. teach the liquid sealant formulation containing prothrombin only under conditions which prevent activation to thrombin during production and preparation for use (p3, line 6-8). Thus, One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to select a snake venom without thrombin-like function for "promoting fibrinogen clotting", not to include a "thrombin mimetic" snake venom as argued by applicant. 
(c) Applicant argument (ii-c) is not persuasive because applicant breaks the combined teachings of Heimburger et al. in view of Bowlin et al. and Eagle into three independent references and argues a particular limitation not by a selected reference separately. In the present case, Heimburger et al. in view of Bowlin et al. teach a liquid sealant formulation satisfying all limitations of the rejected claims except a molar ratio of fibrinogen to a snake venom. Eagle is recited to demonstrate that the ratio of fibrinogen to a snake venom activator is a result effective variable in a range 1000:1 to 128,000: 1 for optimization of coagulation time (p618, Table II). 
Applicant argument (iii) is a false statement. See response to arguments (i) and (ii) above.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-11, 13-14, 16-19, 21-22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
(i) 	The specification did not provide sufficient or representative numbers of an exogenous activator to support the entire genus of “an activator extracted from a snake venom” as claimed under the broadest claim interpretation. The specification disclosed (i) prothrombin activator of Ecarin isolated from saw-scaled viper, Noscarin extracted from Australian tiger snake, Trocarin Oscutarin extracted from Oxyuranus scutellatus, (ii) RVV factor X activator from Russell's viper venom, and (iii) RVV-factor activator from Russell's viper venom (p6, line 11-25), but these limited examples do not sufficient to represent the entire genus of an exogeneous activator of a  snake venom as claimed. Thus, the specification failed to satisfy the written description requirement.
(ii)	The specification failed to establish a structure and function relationship between an exogenous activator extracted from snakes and the function of a snake venom in activation of a protein involved in blood clotting cascade. Thus, the specification failed to satisfy the written description requirement. Therefore, claims 1, 9-11, 13-14, 16-19, 21-22, and 24 are rejected under 35 U.S.C. 112(a). The rejection may be overcome by listing all the disclosed snake venoms in a Markush group in the base claims 1, 16, 18-19, and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 16-17, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heimburger et al. in view of Bowlin et al. and Eagle as applied to claims 1, 9-11, 13-14, 18-19, 21, and further in view of Patterson et al. (Toronto: CAMH. 2009, previously cited 3/14/2019).
Claim 16 is drawn to a applicator comprising (i) a barrel holding an aqueous sealant formulation as taught by Heimburger et al. in view of Bowlin et al. and Eagle and (ii) a re-sealable opening for delivery therethrough of the sealant formulation.
Heimburger et al. in view of Bowlin et al. and Eagle teach a liquid sealant formulation in a single syringe applicator as applied to claims 1, 9-11, 13-14, 18-19, and 21 above.
Heimburger et al. in view of Bowlin et al. and Eagle do not explicitly teach a structure of a single syringe.

    PNG
    media_image3.png
    323
    538
    media_image3.png
    Greyscale
Patterson et al. show a conventional syringe structure comprising (i) a barrel able to hold an aqueous sealant formulation and (ii) a re-sealable opening for delivery therethrough of the sealant formulation as follows (p3, Parts of a needle and syringe), reading on claims 16-17 and a kit comprising an applicator in claims 22 and 24.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Heimburger et al. in view of Bowlin et al. and Eagle) with Patterson’s syringe because (a) Heimburger et al. in view of Bowlin et al. and Eagle teach a liquid sealant formulation in a single syringe (p6, line 23-26) and (b) Patterson et al. show a conventional syringe structure comprising (i) a barrel able to hold an aqueous sealant formulation and (ii) a re-sealable opening for delivery therethrough of the sealant formulation as .
Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
24-February-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615